


109 HR 5694 IH: Anthony DeJuan Boatwright

U.S. House of Representatives
2006-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5694
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2006
			Mr. Barrow introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Child Care and Development Block Grant Act
		  of 1990 to require child care providers to provide to parents information
		  regarding whether such providers carry current liability
		  insurance.
	
	
		1.Short titleThis Act may be cited as the
			 Anthony DeJuan Boatwright
			 Act.
		2.AmendmentsSection 658e(c)(2) of the Child Care and
			 Development Block Grant Act of 1990 (42 U.S.C. 9858c(c)(2)) is amended—
			(1)in subparagraph
			 (E)(i) by adding at the end the following: The State shall include as
			 part of its regulatory process for issuance and renewal of licenses to
			 providers of child care services, a recommendation to each provider that it
			 carry current liability insurance., and
			(2)in
			 subparagraph (F)—
				(A)in clause (ii) by
			 striking and at the end,
				(B)in clause (iii) by
			 striking the period at the end and inserting a semicolon,
				(C)by inserting after
			 clause (iii) the following:
					
						(iv)a requirement that each child care provider
				post publicly and conspicuously in the service area of its premises a notice
				specifying whether or not such provider carries current liability insurance
				applicable to its premises and its services; and
						(v)requirements that each child care
				provider—
							(I)provide to parents
				of children to whom it provides child care services a written notice stating
				whether or not such provider carries such insurance;
							(II)obtain the
				signature of at least 1 parent of each such child on such written notice
				acknowledging that such parent has received such notice; and
							(III)maintain such notice (or a copy of such
				notice) as signed by such parents (or a copy of the signed notice) in such
				provider’s records during the period in which the child receives such services
				and during the 1-year period beginning on the date the child ceases to receive
				such services.
							,
				and
				(D)in the last
			 sentence by inserting clauses (i), (ii), or (iii) of after
			 Nothing in.
				3.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on October 1 of the 1st fiscal
			 year that begins more than 1 year after the date of the enactment of this
			 Act.
		
